Case 2:17-cv-00124-PLM-MV ECF No. 104, PageID.1140 Filed 06/14/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN
                          NORTHERN DIVISION

WILLIAM JOHNSON, JILL JOHNSON, and
SECOND AMENDMENT FOUNDATION,
INC.,
                                                No. 17-CV-00124-PLM-MV
      Plaintiffs,
                                                HON. PAUL L. MALONEY
v.
                                                MAG. MAARTEN VERMAAT
NICK LYON, in his official capacity as
Director of the Michigan Department of Health
and Human Services,

      Defendant.


David G. Sigale (Atty ID#6238103 (IL))
Attorney for Plaintiffs
Law Firm of David G. Sigale, P.C.
430 West Roosevelt Road, Suite 207
Wheaton, IL 60187
 (630) 452-4547
dsigale@sigalelaw.com


Cassandra A. Drysdale-Crown (P64108)
Assistant Attorney General
Attorneys for Defendant
Michigan Department of Attorney General
Health, Education & Family Services Division
P.O. Box 30758
Lansing, MI 48909
(517) 335-7603
drysdalecrownc@michigan.gov
walkerj32@michigan.gov
                                           /

                          JOINT STATUS REPORT
Case 2:17-cv-00124-PLM-MV ECF No. 104, PageID.1141 Filed 06/14/21 Page 2 of 2




      As directed by the Court, the parties submit this Joint Status Report.

      The parties have been conducting the following discussions, which if enacted

would resolve Plaintiffs’ Second Amendment Claims against State Defendant.

      1.     The drafting and implementation of a revised Rule 400.9415.

      2.     Implementation of various training measures.

      3.     A settlement agreement which would include a resolution of Plaintiffs’

             claim for attorney’s fees or an agreement to place said issue before the

             Court.

      Plaintiff and State Defendant approved revisions to Rule 400.9415, and State

Defendant is currently promulgating this Rule.

      The parties suggest a follow-up status report on or before July 14, 2021.


Date: June 11, 2021                    /s/ Cassandra A. Drysdale-Crown
                                       Cassandra A. Drysdale-Crown (P64108)
                                       Assistant Attorney General
                                       Attorney for Defendant
                                       Health, Education & Family
                                       Services Division
                                       P.O. Box 30758
                                       Lansing, MI 48909
                                       (517) 335-7603
                                       drysdalecrownc@michigan.gov


Date: June 14, 2021                    /s/ David G. Sigale
                                       David G. Sigale (Atty ID#6238103 (IL))
                                       Attorney for Plaintiffs
                                       Law Firm of David G. Sigale, P.C.
                                       430 West Roosevelt Road, Suite 207
                                       Wheaton, IL 60187
                                       (630) 452-4547
                                       dsigale@sigalelaw.com



                                          2
